Martin, J.,

delivered the opinion of the court.
In this case a motion is made by the counsel of the appellees, to dismiss the appeal, on the ground of the insufficiency of the certificate attached to the record.
The clerk attests that the transcript contains “a true copy 0f ap ^ pvoceedings, as well as of all the documents filed in this suit.”
This certificate is clearly insufficient; it does not negative l^ie ^act t^at ora^ evidence was given, nor that documentary evidence was produced which is not filed,
It is also clear, t.he certificate does not authorise this court revise the judgment appealed from.
. It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed with costs.